 In the Matter of F.W.WOOLWORTHCOMPANYandRETAILCL1 RxsINTERNATIONAL.ASSOCIATION,A.F.L.In theMatterof F.W.WjrooLwoRTnCOMPANYandRETAIL CLERKSINTERNATIONALASSOCIATION,A. F. L.Cases rhos. 9-C 4-118 and 9-RC-403.-Deeided June 12. 19.50DECISION AND ORDEROn January 17, 1950, Trial Examiner James A. Shaw issued his In-termediate Report in the above-entitled consolidated proceedings, find-ing that the Respondent had engaged in and was engaging in certainunfair harbor practices in violation of the Act, and recommendingthat it cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Healso recommended that the election held on June 7, 1949, among theRespondent's employees, be set aside.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was cothmitted. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thesecases; and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and modi-fications :1.We agree with the Trial Examiner's finding that the Respondentdiscriminatorily discharged HelenWells in violation of. Section 8(a) (1) and (3) of the Act.1 The discriminatory motivation is readilyapparent from Managed Haines' statements to Wells, when he dis-charged her, that she had "caused all this trouble," had "passed outiThe Respondent contends that, at the time of her discharge,Wells,a floor lady, was asupervisor.The alleged supervisory status of the floor ladies was fully litigated in therepresentation proceeding(Case No. 9-RC-403), in which the Board found that theywere not supervisors within the meaning of the Act.As the Respondent has presentedno evidence in support of this contention which was not introduced into the record andpassed upon by the Board in its Decision and Direction of Election(83 NLRB 439), wefind, in accordance therewith,thatWells was not a supervisor within the meaning ofthe Act.90 NLRB No. 41.903847-51-vol. 90-20289 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose cards," and had been disloyal.'Moreover, we find no merit inthe Respondent's contention that it discharged Wells because she hadtried to persuade other employees to look for jobs elsewhere and, inso doing, had been disloyal to the Respondent.Manager Haines testi-fied that he decided to discharge her on the evening of February 15,immediately after a -conversation with Viola Browning, in whichBrowning accused Wells of having engaged in such conduct.He ad-mitted, however, that he never confronted Wells with the charge orattempted to establish its veracity.Although we perceive no reasonfor disturbing the Trial Examiner's finding that Wells did not engagein the alleged improper conduct, we deem it unnecessary to decidewhether or not the conversation between Haines and Browning actu-ally occurred. It seems highly improbable that the manager wouldhave relied solely on the accusation of Browning, a part-time employee,to discharge an employee with 8 years' tenure.Upon the entirerecord, and particularly in view of Haines' stated reason for the dis-charge, the timing of the discharge, which immediately followed thefirst union meeting of the Respondent's employees, and the further factthat Wells was discharged without warning, we are satisfied that sheWas discharged because of her extensive organizational activities.32.We also agree with the Trial Examiner's finding that theRespondent, independently of its discriminatory discharge of Wells,violated Section 8 (a) (1) of the Act. In adopting this finding, werely solely on the following statements and activities of the Respond-ent's supervisors, which were clearly unlawful:(a)Manager Haines' statements to the Respondent's assembledemployees, before the election : (1) That the Respondent would notnegotiate with or sign a contract with the Union, (2) that the Re-spondent would close the store if the Union won the election, (3) thatthe Respondent's vacation plan might be disturbed if the Union wonthe election, and (4) that the employees had better "think it over"as jobs were hard to get;(b)Haines' further preelection activities, consisting of : (1) Inter-rogation of Ruth Durham, Roxie Helle, and Effie Bolton with respectto their reasons for wanting a union, (2) statements to Ruth Durham,Roxie Helle, and Evelyn Fieglein that he was aware of their union2The Respondent contends, in support of its argument that Wells was discharged forcause,that Haines did not know of Wells'union activity until after he had dischargedher.Such knowledge is evident, however,from the statements made by Haines whenhe discharged her.Moreover,it is reasonable to infer, from Wells' extensive organiza-tional activities and the small size of the establishment involved,that'Haines knew ofher union membership and activity.Iiallaher and Mee, Inc.,87 NLRB 410, and cases citedtherein.3In reaching this conclusion,we do not rely on the fact thatWellsremained in theRespondent's employ throughout the war years. F.W. WOOLWORTH COMPANY291activities and, in effect, that he had them under surveillance, (3) hissuggestion to Ruth Durham that she try to persuade employees toabandon the Union, coupled with an offer to reimburse them for themoney they had paid to the Union, (4) the grant to the employees,during the course of the union organizational campaign, of a 10 per-cent discount on purchases, and (5) his instruction to the part-timeemployees, on June 4, 1949, to leave the store early and to go outthrough the back door so that they would avoid the union organizersin front of the store; and(c)Assistant Manager Grooms' warning to Loraine Brooks thatshe had better change her mind about a. few things and start thinkingabout her two children.3.We also find, in accordance with the conclusion of the TrialExaminer, that the above preelection activities of the Respondent cre-ated an atmosphere which made impossible a free and untrammeledexpression by the employees at the election held on June 7, 1949.Weshall therefore set aside that election and shall direct a new one atsuch time as the circumstances permit a free expression by the em-ployees of their desires with respect to representation.4The RemedyWe have found that the Respondent discriminated against HelenWells because of her union affiliation and activities. In order toeffectuate the policies of the Act, we shall order the Respondent tooffer Helen Wells immediate reinstatement to her former or substan-tially equivalent position without prejudice to her seniority and otherrights and privileges, and to make her whole for any loss of pay shemay have suffered as a result of the Respondent's discriminationagainst her.Heretofore, in cases arising under Section 8 (a) (3) of the Act,we have normally ordered that back pay be determined. by computingthe difference between (a) what the employee would have earnedin the position which was discriminatorily terminated and (b) whathe actually earned in other employment during the entire periodcommencing on the date of discrimination and ending with the dateof offer of reinstatement.The cumulative experience of many yearsdiscloses that this form of remedial provision falls short of effectuat-ing the basic purposes and policies of the Act.We have noted innumerous cases that employees, after having been unemployed fora lengthy period following their discriminatory discharges, have suc-4Lane L)rnp Stores, Incorporated,88 NLRB 584. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDceeded in obtaining employment at higher wages than they wouldhave earned in their original employments.This, under the Board'sprevious form of back-pay order, resulted in the progressive reduc-tion or complete liquidation of back pay due..The deleterious effect upon the companion remedy of reinstate-ment has been twofold. Some employers, on the one hand, havedeliberately refrained from offering reinstatement, knowing thatthe greater the delay, the greater would be the reduction in back-pay liability.Thus, a recalcitrant employer may continue to profitby excluding union adherents from his enterprise.Employees, onthe other hand, faced with the prospect of steadily diminishing backpay, have frequently countered by waiving their right to reinstate-ment in order to toll the running of back pay and preserve the amountthen owing.Upon analysis of a substantial number of cases involy-inhen such action, we have found the economic motivation and com-pulsion upon the employee not difficult to discern.Unemploymentor employment at lesser wages may have resulted in the exhaustionof the employee's savings, his incurrence of debts, and even in depri-vation of the necessities of life.Our observation on this score accordswith. the view of the United States Supreme Court which, in treat-ing this general problem, recognized that the worker is "not likelyto have sufficient resources" to sustain the necessary "minimumstandard of living necessary for health, efficiency, and general well-being" during such periods.'The consequent desire of the victimof discrimination to recoup the maximum amount possible in orderto offset such losses, even if this must be accomplished at the priceof relinquishing the right to be returned to his former position,-mayreadily be anticipated.The Board has viewed these results withconcern because we, as well as the courts of review, have long regardedthe remedy of reinstatement as one of the most effective measuresexpressly provided by the Act for expunging the effects of unfairlabor practices and maintaining industrial peace.eThe public'interest.in discouraging obstacles to industrial peacerequires that we seek to bring about, iii unfair labor practice cases,"a restoration of the situation, as nearly as possible, to that whichwould hitve obtained but for the illegal discrimination." 7 In orderthat. this end may be effectively accomplished through the mediumof reinstatement coupled with back pay, we shall order, in the casebefore us and in future cases, that the loss of pay be computedon the basis of each separate calendar quarter or portion thereofBrooklyn SovingsBankv.O'Neil,324 U. S. 697, 707.Phelps Dodge Corp. vv. N. L. R. B.,313 U. S. 177, 195.Id., 313 U. S., at 1.94. F.W. WOOLWORTH COMPANY293during the period from the Respondent's discriminatory action tothe date of a proper offer of reinstatement.The quarterly periods,hereinafter called "quarters," shall begin with the first clay of January,April, July, and October.Loss of pay shall be determined by d educt-ing from a suns equal to that which Iielen Wells would normallyhaveearned for each such quarter or portion thereof, her net earn-ings,, if any, in other employment during that period.Earningsin one particular quarter shall have no effect upon the back-payliability for any other quarter. .We find that this will constitute an appropriate, fair, and prac-ticable method of computation.The liability for each quarter maybe determined b}- reference to factors then current, and not subjectto subsequent fluctuation.Thus, both employee and employer willbe in a position to know with some precision the amount that will beclue at the end of eachmonth period, if discrimination should ulti-ina.tely be found.In devising this method of computation, Ave have also heeded itsconcomitant effects upon Helen Wells' rights and benefits under theOldAge and Survivors Insurance program of the Social SecurityAct.Payments to compensate for loss of wages, made in accordancewith the orders of this Board, are "wages" within the meaning of theSocial Security Act.The Social Security Administration is requiredto allocate such payments to the particular quarter in which themoney would have been earned; only thus can the employee's OldAge and Survivors Insurance account be restored as eligibility forold age, payments; as well as the measure of benefits, rests largelyupon the number of quarters for which wages, in the amount of $50or more, are received in employment covered by the Social SecurityAct.aOur present order conforms with and facilitates the prescribedpractice of the Social Security Administration.All other thingsbeing equal, we desire to avoid prejudice to the employee's rights un-der other social legislation designed to "preserve the continuity andstability of labor remuneration." 10As the Circuit Court of Appealsfor the Sixth Circuit has declared, rights under the National LaborRelations Act, "the exercise of which it is national policy to en-courage," shall not be exercised "at the peril of surrendering rightsBy "net earuiucs" is meant earnings less expenses. such as for transportation, room. andboard, incurred by an employee in connection with obtaining work and working else-where than for tilt, Respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeCrossettLumber Company,8 NLRB 440.Monies received for work performed upon Federal, State,county,municipal. or other work-relief projects shall be considered as earnings. SeeRepublic Steel Corporatiooi v. N. L. R. B..311 U. S. 7.0Social Security Board v. Nierotko,327 U. S. 358.10Nierotkov. SocialSecurity Board,149 F. 2dM. 276 (C. A. 6). 294DECISIONS OF NATIONALLABOR RELATIONS BOARDunder other social legislation created for the protection of the samepersons." 11We have also noted that in numerous cases the Board has beenhampered in its efforts to secure compliance with back-pay and rein-statement orders by the refusal of some employers to permit access toTheir payroll and other records.An examination of such records isnecesa:ry for the proper checking of the amounts of back pay dueand the rights of reinstatement 12Therefore, in order to ensure ex-peditious compliance with the Board's back-pay and reinstatementorders, we shall order the Respondent, upon reasonable request, tomake all pertinent records available to the Board and its agents.ORDERUpon the entire record in these cases and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, F. W. Woolworth Company,Store No. 1905, Cincinnati, Ohio, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in Retail Clerks International Asso-ciation, A. F. L., or in any other labor organization of its employees,by discharging and refusing to reinstate any of its employees or bydiscriminating in any other manner in regard to their hire and tenureof employment, or any term or condition of employment;(b). Interrogating its employees concerning their union affiliationand activities and their reasons for wanting a union; threatening itsemployees with reprisals, including loss of employment and loss ofbenefits, because of their union affiliation and activities; stating that itwill not negotiate with or sign a, contract with the Union; fostering theimpression of its surveillance of its employees in regard to their unionaffiliation and activities; attempting to induce its employees to abandonthe Union by offering to refund to them the cost of their union mem-bership;. granting discounts on merchanise to its employees before aBoard-directed election; and preventing its employees from cominginto contract with union organizer ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form11 Id.,149 F. 2d.,at 277.12SeeAT.L.R. B. v. New YorkMerchandiseCompany,Inc.,134 F.2d 949(C. A: 2). F.W. WOOLWORTHCOMPANY295labor organizations, to join or assist Retail Clerks International Asso-ciation, A. 14'. L., or any other labor organization, to bargain collec-tively through representatives of their own choosing, to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the. Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Helen Wells immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to herseniority or other rights and privileges;(b)Make whole Helen Wells, in the manner set forth in the sectionentitled, "The Remedy," for any loss of pay she may have suffered asa result of the Respondent's discrimination against her;(c)Upon request, make available to the National Labor RelationsBoard, or its 'agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amounts of back.pay clue and the right of reinstatement under the terms of this order;(d)Post at its Store No. 1905, Cincinnati, Ohio, copies of the noticeattached hereto and marked Appendix A.'3Copies of said notice, tobe furnished by the Regional Director for the Ninth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive clays thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, clef aced, or covered by any other material ;(e)Notify the Regional Director for the Ninth Region, in writing,within ten (10) clays from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT is FURTHER ORDERh^D that the election held on June 7, 1949, amongthe employees of F. W. Woolworth Company, Store No. 1905, in Cin-cinnati, Ohio, be, and it hereby is, set aside. 14" In the event that this Order is enforced by a decree of a United States Court of Appealsthere shall be inserted before the words,"A Decision and Order," the words,"A Decree ofthe United States Court of Appeals enforcing."14When the Regional Director advises the Board that the circumstances permit a freechoice of representatives,we shall direct that a new election be held among the Respondent'semployees. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANoTICI,: To ALL E u:I'LOTEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :AVE WILL NoT discourage membership in EtETAIL CLERKS IN-TEIINA'I'IONAL ASSOCIATION, A. F. L., or in any other labor organi-zation, by discharging and refusing to reinstate any of ouremployees or by discriminating ill any other manner in regardto their hire and tenure of employmentor anyterm or conditionof employment.WE WILL NOT interrogate our employees concerning their unionaffiliation and activities and their reasons for wanting a union;threaten our employees with reprisals because of their union affilia-tion and activities; state that we will not negotiate or sign acontractwithRETAILCLERKS INTERNATIONAL.ASSOCIATION,A. F. L.; foster the impression of surveillance of our employeesin regard to their union affiliation and activities; attempt toinduce our employees to withdraw from RETAIL CLERICS INTI;R-NA'II^NAI,SSOCIATION, A. F. L., by offering to refund to thelnlthe cost of their membership therein; grant discounts on mer-chandise to our employees before a Board-directed election ; orprevent our employees from coming into contact with organizersfor RETAIL CLERKS INTERNATIONAL ASSOCIATION, A. F. L.AVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist RETAILCLERKS INTERNATIONAL AssoclATION, A. F. L., or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any and all of such activities, except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.AVE WILL offerto HelenWells immediate and full reinstatementto her former or substantially equivalent position, without preju-dice to her seniority or other rights and privileges previouslyenjoyed, and make her whole for any loss of pay she may havesufferedas a resultof our discrimination against her.All our employees are free to becomeor remainmembers of theabove-maned union or any other labor organization.We will not F.W. WOOLWORTHCOMPANY297discriminate in regard to the hire or tenure of employment or anyterm or condition of- employment against any. employee because ofmembership in or activity on behalf of any such labor organization.F.W. WOOLWORTH COMPANY,STORE No. 1905, CINCINNATI, Olaso,Employer.By ---------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTWilliam, A. Nainta,rk, Esq.,for the General Counsel.J.1V.Brown. Esq.,of Cincinnati, Ohio, for the Retail Clerks Association,A. F. L.Richard J. Hickey, Esq.,ofDavis, Hardy,Schenk &Boas,of New York, N. Y.,for the Respondent.STATEDIENT OF THE CASEUpon a charge filed on February 18, 1949, by Retail Clerks International Asso-ciation, A. F. L., herein called the Union, the General Counsel' of the NationalLabor Relations Board, herein respectfully called the General Counsel, and theBoard, by the Regional Director of the Ninth Region (Cincinnati, Ohio), issueditcomplaint, dated August 31, 1949, against F. W. Woolworth Company, hereincalled the Respondent, alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning of Section S(a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), herein called the Act.On September 27, 1949, theRegional Director for the Ninth Region issued an order consolidating Case No.9-CA-11S and Case No. 9-RC-403, pursuant to Sections 203.33 and 203.64 ofthe Board's Rules and Regulations.As regards Case No. 9-RC-403, the Boardissued its Decision and Direction of Election therein on May 9, 1949.Pursuantthereto, the Regional Director for the Ninth Region conducted an election amongthe Respondent's employees in the appropriate unit found by the Board in thatcase, on :Filly 7, 1.949.A tar ly. of the ballots which was served on the partiesshows that the Union lost the election by a vote of 15 to S. On June 10, 1940,the Union filed timely objections to the election alleging (1) that some of the14 part-time employees whose names appeared on the eligibility list and whocast ballots in the election were casual employees and hence ineligible to vote;(2) that company representatives escorted part-time employees into the officewhere they were coerced into voting against the Union; and (3) that the storemanager and assistant store manager generally engaged in coercing employeesin order to compel them to vote against the Union. The Regional Director inhis report on objections, dated August 26, 1949, found that Objections No. 1and No. 2 (lid not raise substantial and material issues with respect to the con-duct of the election.He found, however, that Objection No. 3 did raise sub-IThis tern includes particularly counsel appearing on behalf of the General Counsel. 298DECISIONS OF NATIONALLABOR RELATIONS BOARDstantial and material issues with respect to the conduct of the election, and.recommended that the Board direct a hearing with respect thereto.The Board,on September 20, 1949, adopted the recommendation of the Regional Director andremanded the cause to him for the purpose of conducting a hearing thereon.With respect to the unfair labor practices, the complaint alleged, in substance,that Respondent: (1) On or about February 6, 1949, by its officers and agents,did discharge Helen Wells, an employee of its Store No. 1905, and since that datehas failed and refused to reinstate her to her former position, because of hermembership in, activities on behalf of the Union, and for the purpose of dis-couraging membership in the Union; (2) that commencing on or about February16, 1949, and at various dates thereafter, by its officers and agents, has interferedwith, restrained, and coerced its employees in the exercise of their rights asguaranteed in Section 7 of the Act, by: (a) Interrogating said employees as totheir affiliation with and activity on behalf of the Union, and as to whether theywould vote for the Union if given the opportunity for such a vote; (b) threat-ening said employees with reprisals, including loss of employment, because oftheir affiliation with, activity on behalf of, and voting in favor of the Union;(c) promising said employees benefits if they would refrain from joining, assist-ing, or voting for the Union; (d) statements indicating surveillance of saidemployees by said Respondent, in regard to their affiliation with and activityon behalf of the Union; (e) statements that Respondent would not bargain withor sign a contract with the Union in any event; (f) granting to said employees awage increase, after the filing of a Petition for Certification of Representativeson behalf of said employees; (g) offering to refund to said employees the costof their membership in the Union if they would withdraw such membership ;and (h) discharging Helen Wells for her membership in and activities onbehalf of the Union.On September 12, 1949, the Respondent filed its answer admitting therein cer-tain allegations of the complaint but denied it had committed any unfair laborpractices.As an affirmative defense, the Respondent in substance alleged in itsanswer that the complaint did not comply with the provisions of Section 203.12and 203.15 of the Board's Rules and Regulations, in that said charge is notspecific as to facts, names, dates, etc., connected with the commission of thealleged unfair labor practices set forth in said charge!On September 23, 1949, the Respondent, by its counsel, filed with the RegionalDirector a "Demand for Bill of Particulars," which in substance was a demandfor the same information it alleged as an affirmative defense in its answer,which has been set forth hereinabove.The Regional Director ruled on saidmotion on September 27, 1949, and granted it to the extent that he considereditpertinent to the issues raised by the pleadings.As to all of other mattersrequested in said motion, they were denied with leave to renew there beforethe Trial Examiner at the hearing herein.Pursuant to notice, a hearing was held at Cincinnati, Ohio, from October 4to 10, 1949, before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel, Respondent, and the Union were repre-sented by counsel.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues, was afforded allAs will be shown hereinafter, the Respondent filed a demand for a bill of particularswhich was ruled upon by the Regional Director before the hearing herein, and-by the under-signed at the hearing.Nevertheless, no contention was made at the hearing as regardsthe sufficiency of the allegations in the complaint as regards the charge, except to theextent that the complaint itself be more particularized. F.W. WOOLWORTH COMPANY299parties.At the hearing, the Respondent renewed its motion for a bill of partic-ulars.Itwas denied by the undersigned.At the close of the hearing, the Re-spondent moved to dismiss the complaint.Ruling thereon was reserved by theundersigned.The motion is hereby denied. The General Counsel at the closeof the hearing moved to conform the pleadings to the proof as regards minorplatters, such as names, dates, and the like.The motion was granted by theundersigned.At the close of the hearing, all parties waived oral argument but were granteduntil October 25, 1949, to file briefs with the undersigned.Thereafter, at therequest of the General Counsel, the Chief Trial Examiner extended the time forfiling to November 8, 1949.On this date, briefs were received from the GeneralCounsel and the Respondent. They have been carefully considered by the under-signed.Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINrSS OF THE RESPONDENTF.W. Woolworth Company is a New York corporation with its principal officesin New York, New York, and is engaged in the operation of retail variety storesthroughout the United States, including one known as Store Number 1905, locatedat 4011 Hamilton Avenue, Cincinnati, Ohio.During the past 12 months, the Respondent, on behalf of Store Number 1900,purchased required supplies and merchandise valued in excess of $100,000, ofwhich approximately 60 percent was shipped to said store from places outsidethe State of Ohio.During the past 12 months, the afore-mentioned store sold goods and merchan-dise valued in excess of $100,000, of which less than 1 percent was shipped topoints outside the State of Ohio.Respondent herein, in the course of its business in connection with Store Nuni-ber 1905, has caused at all times substantial quanities of merchandise to bepurchased and transported in interstate commerce within the meaning of theNational Labor Relations Act, as amended, from and through States of theUnited States, to Store -Number 1905, hereinabove mentioned.In view of the activities of the Respondent described above, the undersignedfinds that it is engaged in interstate commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDRetail Clerks International Association,A. F. L., isa labor organization withinthe meaning of Section2 (5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Thedisclaarfe of Helena WellsHelenWells was employed by the Respondent at Store No. 1905 onSeptember6, 1.941, and was discharged by its manager on February 16, 1949.At the timeof her discharge, she was employedas a floor girl.Her duties required her toanswer counter and change calls from the employees stationedat thecountersassigned to her; change merchandise on the counters;help thecounter girlswhen they were busy ; wait on customers ;and help the employees arrange the 300DECISIONSOF NATIONALLABOR RELATIONS BOARDmerchandise on their counters.' In addition, she helped the girls at the sodafountain when they were busy by washing dishes and doing any work necessaryto take care of the customers during rush periods.Wells testified that she joined the Union on or about February 1, 1949.Atthe time. she agreed to assist the Union in its organizational drive among theRespondent's employees.Between February 1 and the night of February 15,1949, she discussed the Union with practically all of the employees in the storeand succeeded in-persuading 19 to sign union application-for-membership cards.Among the employees she solicited was Mary Louise ]?ranklin, cashier in theRespondent's office, who refused to sign an application card.She further testified that on the night of February 15, 1949, she, along withseveral other employees, met in front of the Respondent's store after workinghours and from there went to a union meeting.The next morning, shortly after she reported to work, James 1.1. Haines, thestore manager, carne to her working place and queried her about the meetingthat she and other employees of the Respondent attended the night before.. HainestoldWells that lie knew that they met at a street corner near the store at 7: 30p. in, and drove-away, and lie dentanded to ". . . know Nvho was with you andwhere you went"; and that lie had been so informed by Mary Louise Franklin,cashier in his office.Wells tried to evade it direct answer to Haines' query, andtold him, in substance, that they had gone to a meeting that concerned onlywomen and that he "wouldn't be interested" in their activities.Haines then toldher that she would not be paid her wages until she answered his questions.Wellsdisputed his statement as regards his source of information concerning the meet-ing, and told biro that Viola Aroltlner, a part-time employee in his office, was theinformer, and not Frankklin.According to Wells. Haines talked to her about20 minutes and then returned to his office. Shortly thereafter, Viola VoltniercalledWells and told her that Haines wanted to see her in his office. She com-plied with. Voltmer's request and left for the office. Just before she got there,she met Haines, and that: the following convex ition between them ensuedQ. (By Slr. NAInnARK.) Helen, did you have occasion to talk to fill. Hainesagain after that'?A. Yes, sir.Mr. Haines-Q.When?A. That same clay.Well,Mr. Haines went upstairs and I went over topull-I got my keys from the cash drawer and I went over to pull a samplebasket over from the elevator to empty it ; and Viola Voltmer stuck her headout of the office window and she said, "MIr. Haines wants to see yon": andI went up the stairs and Mr. Haines was standing there.And lie was very angry, and he said, "You are the cause of all this trouble."He said, "You passed out those cards, didn't you? You have been disloyal."And he says, "You're fired."And I said, "Mr. Haines, do you mean I amfired?After eight years' service?" and lie said, ".You have been disloyal tothe Woolworth Company and to me." He says. `You are fired" : and I startedto cry foul I ran on up the stairs and I said. "Mr. Haines, I have never beendisloyal to you nor the Woolw .orth.Cotnpany."Wells also testified that at the time she had her first conversation with Hainesthat nearby, at their respective counters, were Mabel ItleClarnun and Effie Bolton,and that Bolton was in it position to hear wha t was said.In Case No. 9-RC-403. the Board found that wells and other employees of theRespondent doing like work were not supervisoryemployeeswithinthe meaningof the Act. F.W. WOOLWORTH COMPANY301She further testified that she had never been disciplined or reprimanded byany of her superiors during her tenure of employment with the Respondent. Atthe time of her discharge,she was earning $32 per week and had received severalincreases in salary during her tenure of employment with the Respondent. Thelast raise she received was a few months before her discharge. In addition, shereceived a Christmas bonus in 1948.Ruth Durham,an employee of the Respondent since October 21, 1946,testified.credibly that she witnessed the first conversation between Haines and Wells onthe horningof February 16. 1949, but that shedid not hearwhat was said. Shefurther testified that she estimated that the conversation lasted about 20 minutes.As to the second conversation between Haines and Wells at the time the latterwas discharged,she testified that she heard part of it because both were talkingin a loud voice,and that she heard Wells crying and her remark to Haines to theeffect that she had never beendisloyalto either him or the Respondent.Durham further testifiedthatshortly afterWells ivasdischarged,Hainescalledher up to the office.When she got there,he met her in the hall and con-versed with her at some length.He asked Durham to take over Wells' job andsaidthat he "had to fire her [Wells]."DurhamtoldHaines that she knew thatWells had been discharged and the reason for his action in this regard.Haines'reply to this remark was that the discharge was not "for the reason you think."She told Haines in substancethat under such circumstances she could not takeover Wells' job so soon after the latter's discharge.The conversation continued,and they discussed various problems that concerned the store; eventually, how-ever,they got to talking about the Union.Durh:un's testimony in this regard Wasas follows :A. (Continued.)And so then we just talkedabout things about the store.And then wegot talkingabout union, and lie wanted to know just exactly whyI was against him.And I says,. "Well,most of the reasons is that we don'tmake enough mo.ney."I said,For what we haveto dowe don'tmake enoughmoney."And he said, `'Well,why didn't you come to be incinstead ofgoing to aunion.?"And I said,"Well, I have asked you for raises before and I never got them."Well, then,lie says-we talked a while,Imean,things that would just bepertaining to the store,more or less store work.And then he says, "Ruth,"he says,"you are well-liked in the store.Why don't you talk to some of thegirls and see if you can't talk them out of it?"He said,"See if you can't talk some of the girls out of it."He says, "Iwould go asfar as to give;You all of the money that you put in it out of myown pocket," lie says. "because it is putting nre in a bad position:"Then he told me about his child and his wife.and I toldhim I understoodall that.I said, "but we are all working for one reason and that is to makesome nioney."Q. (By Mr.NAIMARK.)Now, when lie first talked to you about sayingthat he had to the Helen,did you say anything to him with respect to that?A. I says,"Yes, I know it; I know why."And he said,"No ; it isn't for what you think."Q. Did you tell him why?A. Yes.Q.W`liat dick you say?A. I said,"It is because we went to a meeting last night."And he said, "It wasn't for that." 3021DECISIONS OF NATIONALLABOR RELATIONS BOARDQ.Now, did he say anything with respect to the meeting ; that is, thosewho attended the meeting?A.Well, he says he has a list of everybody's name that was there. and hesaid, "I know you have been there."Then, naturally, we talked about it.And I said, "How did you find out about that?"And he says he's got ways and means of finding out anything that he wantsto know."Durham complied with Haines' request and met with several of the employeesand discussed,with them the Union and its organizational drive.As a result ofthis discussion, all of them, including Durham, decided to stay with the Union.Shortly thereafter, Haines approached Durham and asked her what progressshe had made in persuading the employees to abandon the Union. She told himthat she and the others had decided to stay with the Union.Haines made nocomment and walked away.According to the credible testimony of Betty Sullivan, an employee of theRespondent from May 17, 1948, to September 6, 1949, she witnessed the.con-versation between Wells and Haines on the morning of February 16, 1949, andtestified that it continued for at least 20 or 30 minutes. She further testifiedthat she did not hear all that was said at the time but did hear Wells tellHaines in substancethat,"You wouldn't have enjoyed it, there were nowomen there." In view of the credible testimony of Wells and Durham in thisregard, the undersigned is convinced and finds that the only reasonable inferencethat can be drawn from the above remark of Wells is that she and Haines werediscussing the meeting that the employees attended on the night of February 15,1949.According to the credible testimony of Effie Bolton, she overheard a con-siderable portion of the conversation between. Wells and Haines on the morningof February 16, 1949, and corroborates much of Wells' testimony in this regard.Bolton's testimony concerning what she heard in the conversation was as follows:Q. Did you bear anything that Mr. Haines said to Helen or Helen said toMr. Haines?A. Yes, I did.Q.Well, this was on a Wednesday, February the 16th, and it was between9: 30 and 10: 00 o'clock ; and we were between counter 3 and 5.And Helenevidently was fixing to go to the front of the store, and-Mr. HICKEY. Pardon me. I move that that be stricken.Trial Examiner SHAW. Yes ; just tell what you heard, what you saw.A. (Cont'd.)Well, Dlr. Haines, says, "Helen, do you have to go backthere?" and she said, "No, DIr. Haines, I can stay up here with you" ; and Ididn't understand what he said but she says, "We went downtown.Wewent toan old hen's party."He said, "Now, this crowd don't mix,"He said, "My God, I give partiesand I invite you all, and you don't invite me."He says, "My feelings is hurt."An she said, "Who told you?"He said, "Mary Louise Franklin" ; and she said, "No, she didn't. ViolaVoltmer did": and he said, "Now, Helen, you tell me the truth.You know,I can't have anyone around here that lies to me."And she says, "Mr. Haines, I never did lie to you."He says, "Now, Helen,you'reagoing tohave less pay in your envelope this week." She says, "Iknow it."She was to attend a funeral the next day."During the course of the above conversation,Haines had a paper in his hand with thenavies of several employees on it,including that of Durham. F.W. WOOLWORTH COMPANY303He says, "Helen, you are off the payroll until you tell me the truth aboutwhere you went last night" ; and immediately Helen was called upstairs andpretty soon she left.Q. That's all you heard?At That's the story.Q. Now, after that, did you see Helen go upstairs?A. I did.The Respondent contends in substance that Wells was discharged because shehad been derelict in her duties for several months, and particularly because- shewas "disloyal" to the Respondent and Store Manager Haines,in that she en-deavored to entice other employees away from the Respondent to work for otheremployers in the Cincinnati area.In support of its contention in this regard,the Respondent called several witnesses.James. H. Haines, manager of Store1905, testified at great length as regards the reasons for Wells' discharge.He testified that he had received several complaints from other employeesconcerningWells,particularly as regards her conduct as a floor girl.The com-plaints for themost partconsisted of her failure to make prompt change calls,and to keep the counters properly stocked with merchandise.In addition, hehad hada fewcomplaints concerning her refusal to permit the counter girls to goto the stockroom.In this regard he testified that he first became aware ofWells'derelictions in the fall of 1948,and had on a few occasions cautioned herabout her work.He admitted,in effect, however that he had overlooked thecomplaints of other employees about Wells and never had seriously considereddischarging her until the night of February 15, 1949, when he decided to do soas a result of the following incident.That evening,as he was preparing to closethe store,lie noticed that Viola Browning had remained behind and had not leftthe store with the office employees, as was her custom.She told Haines that shehad something on her mind that was troubling her and wanted to discuss it withhim.He told her to go ahead and "spill it.,, After some hesitation, she startedin on a tirade against Wells and unburdened her feelings in this regard to him.Inasmuch as Haines,in effect,testified that this was the primary reason for dis-chargingWells, theundersigned is of the opinion that his testimony in this regardshould likewise be set forth herein.It was as follows:Q.Will you tell the Examiner what happened on the evening of February15th at closing time, the day before you fired Helen Wells'?A.Well, I can remember that day very distinctly. The store had closed,and I was standing as I usually do at the front door, and all of us standingthere.Everybody went out.The employees all had gone, except ViolaBrowning who came out last.She was with the office girls as usual because she always walked out withthem no matter where she worked in the store. She always walked outwith them because they walked down the street, I guess, together, but shestopped and lingered behind, and I was standing by the candy counter, andshe looked kind of funny to me at the particular instance, unusual or some-thing.I don't know and she said, "Mr. Haines, I have something to tellyou."And I said, "Well, 0. K., spill it." And she then didn't hardly open hermouth and looked as if she were going to cry, so I stopped her. I said,"Well, don't tell me, or tell me later if it's going to make you cry," and shesays, "If,I don't tell you now, I won't be able to work here any longer becauseI can't take it any more." 304DECISIONS OF NATIONALLABOR RELATIONS BOARDAnd I says, "Well, in that case tell me now." So, she proceeded to tellme what she had to tell me, and it was that she just-she just opened upand says, "Mr. Haines, I can't take this any longer from Helen Wells." Shesays, "I cannot go on like this." She said, "She has done everything sheknows how to do to get inc out of here, and it's got to come to a showdownnow."She said, "She has been trying to get me to go to other places foremployment and leave here," and I says, "What do you mean by that?''She said, "She's been asking me almost every Wednesday afternoon, thatis, she asks me on Tuesday to go with her. on Wednesday afternoon to seekemployment and apply for jobs," and I said, "Where did you take-where(lid she want you to go'?"She says, "She wanted me to go to Clopay for one, and she wants me togo to-she has mentioned two or three places," she says, "but mainly thatshe has asked me a couple times to go to Clopay, and another time she askedme to go down to Jergens to apply for a job."And I said, "Well, what did you tell her?" And she said, "I told herI didn't want to go." And I said, "Well, is that all'?What else? Is thereanything else she told you or wanted you to do?What else did she do toyou. anything in particular?'And she said, "Oh, you know what she's (lone. Remember about theincident last Christmas when I was helping at counter 9, those thingswhere she wouldn't let me go upstairs and she wouldn't do this, and shewould interfere with my getting the job done right, and she's just been inmy hair.".And.I says, "Why do you think Helen is doing all this?" And she says,"I don't know, but my opinion is that she wants my job or a better job. Any-thing she can (1o to break someone else's job up and it appears to her to he abetter one, why she would like to get it."So, I said,-she says, "That ain't all either. She asked other girls to goto fill in applications at other places with her," and I said, ''Who else?"And she said--AccorduigtoHaines,he then and there decided to discharge Wells becauseof her alleged disloyalty to the Respondent and to himself as manager of StoreNo. 1905.He further testified that at the time lie discharged Wells, he had no knowledgeof any union activity among the Respondent's employees and that he (lid notlearn of it until the next morning in the course of a conversation with RuthDurham but denied her testimony as to what transpired. On cross-examination,however, he admitted that he considered Durham to be an honest person.In further support of its contention that Wells was discharged for cause,the Respondent offered the testimony of Edna Fogus, Viola Browning, ViolaVoltmer, and Wilma Jasper, all employees of the Respondent at the time of herdischarge.An examination of the testimony of Fogus, Voltmer, and Jasper clearly showsthat each hada personal"grudge" against Wells.Moreover, their testimony iscolored by vindictivenessand is sogrossly imaginative that, in the consideredopinion of the undersigned, is devoid of any probative vahfe and unworthy ofcredence.Consequently, he discredits the testimony of each insofaras HelenWells is concerned. In fact, Fogus and Jasper were so vindictive [particularlyJasper, whose testimony concerning Wells went far beyond the bounds of pro-priety], that the undersigned was forced to admonish each of them when theywere on thestand.Again, the testimony of all three concerning Wells consisted F.W. WOOLWORTH COMPANY305of a recital of petty and insignificant incidents which occur daily amongsthuman beings who are thrown together in their pursuit of a livelihood. Infact,Haines himself considered their petty grievances of such little moment thathe did not even admonish Wells concerning them.Moreover, Baines admittedthat he had never considered discharging Wells until after his conversation .with Browning on the night of February 15, 1949, which has been set forthhereinabove.Viola Browning, a witness called by the Respondent, testified at great lengthconcerning the derelictions of Helen Wells.Browning, like Fogus, Voltmer,and Jasper, was vindictive and abusive in her testimony concerning Wells.Atthe time of the hearing herein, and in fact throughout her tenure of employmentwith the Respondent, Browning was a part-time employee, earning approxi-mately $16 per week. In the considered opinion of the undersigned, Browning'stestimony concerning Wells' derelictions is likewise devoid of any probativevalue not only because it pertained to petty and insignificant incidents, butfor the further reason that she admitted that she had never informed Hainesor any member of management in this regard until the night of February 15,1949.As indicated above, it was on this date that she informed Haines ofWells' alleged mistreatment of her and other employees.Hence her testimonyin this regard is rejected in its entirety by the undersigned on the grounds thathe considers it of no probative value.Another reason for rejecting it is thefact that Haines admitted that the reason he discharged Wells was because ofher "disloyalty" to the Respondent and himself in her alleged efforts to persuadeother employees to seek employment elsewhere.Browning's version of her conversation with Haines on the night of February15, 1949, is substantially the same as his, which has been set forth hereinabove.Consequently, the undersigned will not burden his report by reiterating itherein, and will only set forth excerpts from her testimony which is either atvariance with that of Haines or which was not mentioned by the latter in histestimony.As indicated above, Browning worked part time. She worked in the officeas an order clerk and on the floor as a counter girl.While engaged in. thelatterwork, she would, of necessity, come in contact with Wells.Browningtestified that she told Haines on February 15, 1949, that Wells had tried onseveral occasions to induce her to leave the I(espondent's employment and seekwork elsewhere.She also testified that Wells would not permit her and theother counter girls to go to the stockroom, and intimated that the reason forWells' policy in this regard was because she did not want the girls to come incontact with Grooms, the assistant manager, and at that time was in charge ofthe stockroom.She further testified that she had heard Wells so instructother girls in this regard on numerous occasions.Among them were MaryCheek, Pat Hill, and Charlotte Hill.Helen Wells emphatically denied Browning's accusations as regards her notpermitting the girls to go to the stockroom. In fact, Browning's own testimony,on direct examination, substantiates Wells' denial in this regard.For example,Browning, in part of her direct examination, testified that Wells ordered herto go to the stockroom and get some merchandise. She also testified, on directexamination, that she had on her own initiative gone.to the stockroom to checkup on certain stock for her counter. In the considered opinion of the under-signed, Browning's testimony, when taken as a whole, belies her accusationsconcerning Wells in this regard. Among the girls named by Browning as having903847-51-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeeninstructedbyWellsto.stay away from Grooms was Charlotte Hill.Hillwas called as a witness on rebuttal by the General Counsel, and flatly deniedBrowning's testimony in this regard.In such a state of the record, the undersigned is convinced and finds thatBrowning's testimony is so palpably false that no credence whatsoever can begiven it.Wells testified on rebuttal that she never had asked any employee to go withher and seek employment elsewhere.Moreover, she impressed the undersignedas a forthright and honest witness.Her demeanor on the stand was excellent,and her direct testimony was not shaken by aggressive cross-examination bycounsel for the Respondent.Having found as above, the undersigned credits the testimony of Wells asregards her inducing other employees to leave the service of the Respondent andseek work elsewhere, which, as indicated above, was the reason advanced by itfor her discharge.As regards the testimony of Haines concerning the circumstances surroundingthe discharge of Wells, which has been set forth hereinabove, he did not impressthe undersigned as an honest witness.His demeanor on the stand impressedhim that he was evasive and at times, on cross-examination,a "confused"and"forgetful"witness.For example, his testimony concerning certain incidentsthat occurred just before the Board election on June 7, 1949, which will be setforth hereinafter in detail in that section of this Report styled," "Interference,restraint, and coercion."The undersigned has found above that Helen Wells was an honest witness.Ruth Durham, Betty Sullivan, and Effie Bolton impressed him likewise. Theirdemeanor on the stand was excellent.They testified in a straightforward andforthright manner, and though each was subjected to aggressive cross-examina-tion by counsel for the Respondent, their direct testimony was not shaken, but,on the contrary, [in the considered opinion of the undersigned], was strengthenedthereby.In such a state of the record, the undersigned is convinced and finds that theversion of Wells and Durham as to what transpired at the time of Wells' dis-charge was a true account thereof.ConclusionIn view of the above findings and upon the record as a whole, the undersignedconcludes and finds , that the Respondent's contention that Helen Wells wasdischarged for "just cause" is without merit, and that, at most, its contentionin this regard was a mere subterfuge without any substantial basis of fact, andan attempt to conceal its illegal motivation for her discharge. It may be truethatWells and other employees at times became dissatisfied with their lot, anddiscussed among themselves ways and means of improving it.This is to beexpected.It is the normal and common behavior of human beings. To stifleany thought of change of environment in an effort to improve one's lot wouldindeed be a devastating blow to our system of free enterprise. It is the urge toimprove one's position in society that makes us "tick." It would indeed be astrange world if we were all assigned to play our part therein as automatons.The true motive for Wells' discharge is clearly set forth in her credible testi-mony.Haines, in his tirade against her at that time, clearly and concisely setsforth the motivating factor for his action in this regard. It was because shepassed out union cards and successfully solicited approximately 68 percent of theRespondent's employees for membership in the Union; that was the true motive, F.W. WOOLWORTH COMPANY307and the undersigned so finds.Haines' testimony that he had no knowledge ofWells' union activities, or that there was even any union agitation among theemployees in the store, is not borne out by the record. The reliable,, credible, andsubstantial evidence is to the contrary.Witness, the credible testimony of RuthDurham to whom Haines talked shortly after he discharged Wells, which hasbeen set forth in detail above.Here, Haines' knowledge not only of Wells'activity but of Durham's and other employees as well is firmly established inthe record.Moreover, his attempt to get Durham's cooperation in smashing theUnion before it got well-established in the store was the rankest kind of intimi-dation and clearly violative of Section 8 (a) (1) of the Act!It is unbelievable that a man of Haines' intelligence and position would predi-cate his decision to discharge an employee who had a record of 8 years of faithfulservice on the idle gossip of a part-time employee. It must be remembered thatWells worked throughout the war years for the Respondent for what wereobviously lower wages than she could have earned in the numerous war plantsthat were operating in the Cincinnati area at that time.This is a matter ofcommon knowledge and in the considered opinion of the undersigned rebuts theRespondent's contention that Wells was a "disloyal" employee.Here, likewise,the reliable, credible, and substantial evidence is to the contrary.It is clear from the above and the undersigned finds that the Respondentdiscriminatorily dischargedHelenWells on February 16, 1949, `because shejoined and assisted the Union and engaged in other concerted activities for thepurpose of collective bargaining and other mutual aid and protection, and thatby thus discriminating against Helen Wells, the Respondent has discouragedmembership in the Union and interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed them in Section 7 of the Act,and is violative of Section 8 (a) (3) and (1) of the Act.B. Interference, restraint, and coercion eThe undersigned has heretofore found above that the remarks of Haines inhis conversation with Ruth Durham shortly after he discharged Helen Wells wereclearly violative of Section 8 (a) (1) of the Act.Hence, they will not be re-iterated in this section of the Report.On February 16, 1949, the Union filed a Petition for Certification of Representa-tives under the provisions of Section 9 (c) of the Act. Thereafter, on March 5,1949, Haines called the employees together for a meeting.According to Haines,he read to them a prepared statement which is attached hereto and markedAppendix A. On April 2, 1949, he met with the employees a second time and readto them another prepared statement which is likewise attached hereto andmarked Appendix B.He again met with the employees a third time on June 6,1949, which was the night before the election, and read to them another preparedstatement which is attached hereto and marked Appendix C.Haines testified that he did not make any remarks to the employees at thesemeetings except what he read to them from the prepared statements.5SeeClover Fork Coal Company, 4NLRB 202, enfd. 97 F. 2d 331;Standard-Coo.sa-Thatcher Company,85 NLRB 1358,and cases cited therein;Chamberlain Corporation, 75NLRB 118;F. Anthonyd Sons, Inc.,70 NLRB 717.6In making his findings in this section of his Report, the undersigned has considered and.carefully weighed the entire evidence. In his opinion, it would needlessly burden this Reportto set up, all the testimony on the disputed points.Such testimony or other evidence as isin conflict with the findings herein, is not credited. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, several of the employees who were called as witnesses atthe hearing herein by both the General Counsel and the Respondent testified tothe contrary.For example, Mary Louise Franklin, the Respondent's cashier anda witness called on its behalf, testified that Haines, at one of the meetingsreferred to above,' stated that it was his opinion that if the Union came in, theRespondent's vacation policy would be disturbed. She further testified on 'cross-examination that Haines stated at one of the meetings words to the effect that"jobs were hard to get." There is nothing in any of the attached statementsthat resembles in the slightest manner this remark of Haines. She also testifiedthat Haines said in substance at one of these meetings that it was his opinionthat the Respondent would not negotiate with the Union. The statement setforth in Appendix C is somewhat similar to the remark attributed to him byFranklin, but in the considered opinion of the undersigned carries with it anentirely different meaning.Marlene Melzer, an employee of the Respondent. and a witness called to testifyin its behalf, testified on cross-examination that she-attended at least two of themeetings and that Haines told the employees at the meeting. held the day beforethe election that the Respondent was going to get the employees a water cooler.She also testified that at another meeting, Haines told the employees in substancethat the Respondent granted them a 10 percent discount on all purchases ofmerchandise.Ruth Durham testified credibly that at the meeting held the daybefore the election that Haines told the employees in substance that the Respond-ent would not negotiate with the Union, and that before it would do so, it wouldclose the store and in that event they would "all be out of work." Betty Sulli-van, whom the undersigned found above to be a credible witness, testified thatHaines at a meeting held Saturday morning, before the election,' that the Re-spondent would not negotiate with the Union.He also told the employees thathe had several applications for jobs; that jobs were hard to get; and that theemployees should think it over. She further testified that at the meeting held theday before the election, he informed the employees that the Respondent was goingto put a water cooler in the rest room.Marjorie Owens, a part-time employee, testified credibly that she attended twomeetings.One was a general meeting for all employees, and the other was forthe part-time employees only.At the general meeting, Haines said in substancethat the Respondent would not grant a wage increase if the Union "got in," butin the event that they did "get in" and were successful in securing a wage increase,then some of the employees would have to be laid off, and that some with depend-ents might be those selected for a layoff.In view of the testimony of Mary Louise Franklin, Marlene Melzer, Ruth Dur-ham, Betty Sullivan, and Marjorie Owens, which has been set forth above, andthe further fact that the undersigned has heretofore found that Haines was anunreliable witness, lie credits their testimony in this regard in its entirety andfinds that the remarks attributed to him by the above witnesses was a trueaccount of what transpired at the meetings described above.Moreover, the under-'None of thewitnessescould accuratelystate at just what meetings the various state-ments whichthey attributedto Haines were made.However, in the considered opinion ofthe undersigned,this is of no moment for the reasonthatit is what he said that is relativeto the issues involved herein.8 The record clearlyshowsthatHaines held five meetings.At three ofthem he read thestatementsattached hereto andalso talked to the employees extemporaneously.At themeeting held on Saturday morning before the election,he talked to the employees,and at afifthmeetingheld for the benefit ofthe part-time employees,he read a portion of one ofthe attachedstatements. F.W. WOOLWORTH COMPANY.309signed discredits Haines' specific denials as regards makingthe statements attrib-uted to himby the above-named witnesses.During the organizational campaign, Haines, and AssistantManager Grooms,interrogated individually several of the employees about the Union and theiractivities therein.According to the credible testimony of Betty Sullivan,Hainestalked to her in the stockroom sometime in May 1949. In thecourseof the con-versation, lie pointed out to her the advantages the Respondent had to offer andthe disadvantages of the Union.He also told her that the Respondent would notgrant a wage increase, and that the employees "had been paying their dues forno cause."Haines admitted having had the above conversation with Sullivan,but denied her testimony as regards the Respondent's position on wage increases.Sullivan impressed the undersigned as an honest witness.Haines did not.Accordingly, the undersigned credits her testimony in this regard anddiscreditsHaines'denial thereof.According to the credible testimony of Roxie Helle, a part-time employee ofthe Respondent, Haines called her to his office on the day before the electionand interrogated her about the Union. In the course of the conversation thatensued, Haines said in substance that the Respondent would not pay higherwages and asked Helle if she was satisfied with her work. She said "yes."Hethen asked her why she wanted an "organization in thestore?"He then pointedout to her the disadvantages of having a union in the store.He then advisedher that he knew that she was going to union meetings and intimated he knewhow she was transported to the union hall.Haines admitted talking to Hellebut denied having said anything to her other than to point out the advantagesthe Respondent had to offer the employees and the disadvantages of being repre-sented by the Union..The undersigned has found above that Haines was an unreliablewitness.Helle impressed the undersigned as an honest and forthright witness.Accord-ingly, he credits her testimony in this regard and discredits that ofHaines.Evylyn Feiglein, a full-time employee with the Respondent from April 1947 toAugust 1949, testified credibly that sometime in May 1949,Hainestook her downinto the basement and interrogated her about the Union. In the course of theconversation, he told herinter adathat "he knew everything that went on downat the meeting." In addition he told her he had talked to the othergirls aloneand that he might as well talk to her in the same manner.Haines denied havinghad a conversation with Feiglein.Feiglein impressed the undersigned as an honest and forthrightwitness.Haines, asfound above, (lid notso impresshim.Accordingly, the undersignedcredits Feiglein's testimony in this regard and discredits Haines'denial thereof.Effie Bolton, a full-time employee of the Respondent, testified thatHaines cameto her counter sometime in the early part of May 1949, and requested that sheleave the counter and meet him in the basement. She didso and engaged in aconversation with him. Since her testimony is typical of Haines'mod its operandiamong the Respondent's employees, the undersigned is of the opinion that hertestimonyin thisregard should be set forth herein. It was as follows :Q.Well, howdid that comeabout?Under whatcircumstances?A.Well, one afternoonIwas doing something at my counter.I don'tremember just exactly what it was. But anyhow,he said, "Effie, whenyou're finished,you come down by the flowers";and the flowers were inthe basement.And immediately,Iwent down.Q. And will you tell the Examiner what he said and what you said? 310DECISIONS OF NATIONAL LABORRELATIONS BOARDA.Well, he said, "It's not the flowers I want to talk about. It's thisUnion."He says, "It's going to come up for a vote and it has to beproven as to whether you girls want Union in this store or not" ; and hesays, "They can't come in and take over" and says, "You are eligible tovote."Trial Examiner SHAW. Is that all?The WITNESS. He said that,-Trial Examiner SHIAw. Pardon me. Continue with your answer.A. (Cont'd). He said that, "You have been made lots of promises andI want you to hear my side of it"; and he went ahead to explain about thevacations we were getting with pay, sick benefits, and Wednesday eveningsoff, which we probably wouldn't get if the Union got into the store.He also told me that Kroger employees, Kroger girls, were flashing bigchecks in front of the girls' face. I said "They've never flashed any in myface."He said, "Well, they have, some of them." "But," he said, "Theyhave to work longer hours, and they work harder, which you probably willhave to do it the Union gets in the store."He said, "Their dues have been raised" ; and he said, "The Union collectsenormous amounts of money from Kroger employees yearly."He said,"No wonder they are trying to organize other stores."And he said, "You will be called out for picket duty in any kind of weatherin order to obtain what you-more money," and he said, "You'll be com-pelled to attend the Union meetings or be fined.Dow's employees wereout till 3: 00 o'clock the other morning because they were compelled to attenda meeting and that was the only hours they could attend."He said, "You may get more money. I don't know. But if you do, I'llhave to run the store with less help, to be able to pay it."He said, "I get so much to run the store on."He said, "I don't make alot of money" ; and he asked me if there were any grievances.He said,"Have you got anything against me?" I said, "No. You have hurt myfeelings a time or two."He said, "I know you don't get enough money;but maybe we can fix that."And I said, "Well, I may lose my job over this; but if I do, I have towork ; and the same God in heaven that makes the job for you will makeone for me"; and he said. "That's the way I feel about it."He said, "There will be no hard feelings."He said, "It` some of themanagers started out after more money," he supposed he would have fol-lowed them, too, just like I did.And he says, "You think seriously about this, for your sake and for mysake."Q. That's all?A.- That's all.Baines denied Bolton's testimony in this regard.The undersigned has here-tofore above found him to have been an unreliable witness.Bolton impressedhim otherwise.Accordingly, the undersigned credits her testimony in its entiretyand discredits Haines' denial thereof.Haines admitted on cross-examination of having interviewed practically allthe employees privately and of having discussed with them the advantages theRespondent offered and the disadvantages that would accrue to them if theyselected the Union as their bargaining representative in the coming electionwhich was to be and was held by the Board on June 7, 1949. F.W.. WOOLWORTH COMPANY311According to the credible and undenied testimony of Lorraine Brooks, a floorgirl in the Respondent's store, she went into the stockroom on the morning ofelection day, June 7, 1949, to get an apron.While there, Grooms, the assistantmanager, came up to her and in substance told her that Haines had seen her gointo Dow's store the night before and that she had bettter change her mind abouta few things and start thinking about her two children. Since Dow's is organ-ized and was mentioned by Haines in several of his speeches to the employees,the undersigned is convinced that the only fair inference that can be drawn fromGrooms' remark is that if Brooks (lid not cease her union activities, she would loseher job, and he so finds. Such a remark is clearly intimidatory andperseviolative of the Act.Inasmuch as credibility is of the utmost importance in the instant case, par-ticular importance is placed on the following incident which occurred on the nightof June 4,1949, by the undersigned.On cross-examination, Haines was queried bythe General Counsel as to whether or not the part-time girls were sent out theback door on Saturday night before the election.He admitted that. they wereand that the following circumstances impelled him to do so.He testified thatshortly before quitting time, Marlene Melzer, a part-time girl, came to him andsaid that she did not want to go out the front door because she did not want tocome into contact with the union organizers who were at the time out in frontof the store ; that he told her he would let her out the back door ; that he thendecided that this was the attitude of all the part-time girls ; and that he theninstructed all of them to leave the store by the back door.Melzer, a witnesscalled by the Respondent, on cross-examination testified in substance to the con-trary and denied that she had made such a request and that she went out thefront door that evening.Her testimony that she did not go out the back doorwas corroborated by the credible testimony of Marjorie Owens.Inasmuch as the undersigned has found above that Haines was an unreliablewitness, he credits Melzer's testimony in regard to the above incident and dis-credits that of Haines.ConclusionThe undersigned has found above the Store Manager Haines held several meet-ings with the employees between March 2 and the date of the representationelection conducted by the Board on June 7, 1949.At four of the meetings, heread to the employees prepared statements? In addition, the undersigned hasfound that [contrary to Haines' contention at the hearing herein], that he madenumerous other statements to the assembled employees that. wereperse violativeof the Act, as will be shown hereinafter.As to the written statements themselves, an examination of their contents,shows that they are for the most part expressions of opinions and argument,and, as such, were protected free speech and privileged under Section 8 (c) ofthe Act, since they carried with them no threat of reprisal or promiseof benefit30But there is one paragraph in the statement Haines read to the employees atthe first meetingthat, in the considered opinion of the undersigned, is not privi-legedand is beyond the protection of Section 8 (c) of the Act. The last para-graph of the statement read to the employees at that meeting [March 2, 1949]is as follows :°See Appendices A, B, and C attached hereto.10 SeeLinde Air ProductsCo., 86 NLRB 1333. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the past and at present it is your right and privilege to deal withus.We are confident that before you sign away any of the rights you nowenjoy you will seriously -consider the effect such an act might have on yon,your family and your store.[Emphasis supplied.]The undersigned is convinced and finds that the only reasonable inference.that can be drawn from this statement is that if the employees joined the Unionthey would lose certain benefits they then enjoyed, such as vacations with pay,.sick benefits, Christmas bonuses, penison plan, 411/2-hour week, and a change inworking conditions.Clearly such a statement is a threat of reprisal in that itconveyed to the employees the impression that if they chose to join the Unionand select it as their bargaining representative, they would suffer the loss ofbenefits they then enjoyed.Since the above statement contained such a threat,it is not privileged under Section 8 (c) of the Act and wasperse violative ofSection 8 (a) (1) of the Act, and the undersigned so finds.The following remarks attributed to Haines at the meetings discussed herein-above were in the considered opinion of the undersigned likewise calculated toconvey to the employees an impression that if the Respondent's employees chosethe Union as their bargaining representative, it might result in the loss ofbenefits already enjoyed by them and a promise of certain benefits if theyrepudiated the Union :(a) His statement that if the Union came in it might disturb the vacationplan then in effect;(b)His statement that he had a lot of applications for jobs and that "jobswere hard to get" ;(c)His statements that the Respondent would not negotiate with theUnion ; 11(d)His statement to the employees on the day before the election thatthe Respondent intended to provide the employees with a water cooler;(e)His statement that the Respondent would close Store 1905 if theUnion won the election ;(f)His statement that if the Union did "get in" and was successful insecuring a wage increase, then certain employees would be laid off becausethe Respondent would not pay out more money for wages at Store 1905than it was then doing.The Board and the courts have held in numerous cases that the foregoingstatements by Haines to the Respondent's employees areperse violative of theAct, and are not privileged under Section 8 (c) thereof.12 Accordingly, theundersigned finds that the foregoing remarks of Haines to the Respondent'semployees constituted interference with, restraint, and coercion of the rights ofits employees guaranteed them in Section 7 of the Act and areperse violativeof Section 8 (a) (1) thereof.In the considered opinion of the undersigned, the action of the Respondent ingranting to the employees a 10-percent discount on merchandise at a time whenan organizational drive was being conducted among the employees was for onlyone purpose and that was to defeat the Union's efforts at organization. Thegranting of such a discount is tantamount to the granting of a bonus or a wageincrease.The Board and the courts have previously held that.the grantingof a bonus by an employer during an organizational drive is violative of SectionnHoppes Manufacturing Company,74 NLRB 853; VictoryFluorspar Mining Company,72 NLRB 1356.3zUnion Screw Products,78 NLRB 1107;BeatriceFoodsCompany,,84NLRB 512. F.W. WOOLWORTH COMPANY313 '8 (a) (1) of the Act.18 Accordingly, the undersigned finds that the Respondent,by granting to its employees a 10-percent discount on merchandise during theUnion's organizational drive, constituted interference with, restraint, and coer-cion, and was thus violative of Section 8 (a) (1) of the Act.It is also the opinion of the undersigned, the statements made by Haines inquestioning the employees individually went far beyond expressions of opinionand argument.The record, as indicated above, is replete with his injection ofthreats of reprisal and promises of benefits during the course of his talks withindividual employees.Witness, for example, the credible testimony of Bolton,Feiglein, and Helle, set forth above.Here, Haines coupled his remarks which,standing alone, might be privileged as free speech, with such coercive state-ments as, (1) threats of loss of wages in the event the Union "got in"; (2)threats that the employees would have to work harder in that event; (3) interro-gation as to why the employees wanted a union; and (4) his remarks to theeffect that he was aware of and kept well-informed as to the employees' unionactivities, such as to when they attended union meetings.The undersigned is. likewise of the opinion that Haines' activities in thisregard are such a flagrant disregard of the rights guaranteed enmployees underSection 7 of the Act, that little or no comment is required herein. Suffice itto say, however, that the foregoing instances of questioning the Respondent'semployees during the Union's organizational drive and in effect right up tothe eve of the election, clearly were calculated to convey an impression to itsemployees that unionization of the store might result in loss of benefits alreadyenjoyed by them, and the futility of their efforts to exercise the rights guaranteedthem under Section 7 of the Act" Again, and in the opinion of the undersigned,a flagrant violation of the rights guaranteed employees under Section 7 of theAct was Haines' remarks to employees, particularly Durham,15 Feiglein, andHelle to the effect that he had them and all other members of the Union undersurveillance, and was well aware not only of what went on at union meetingsbut their individual activities on behalf of the Union as well.Such statements.byHaines were clearly intimidating and constitute interference, restraint, andcoercion under the Act.Like the threat to sue persons engaged in union activityis as bad as the carrying out of the threat," so the fostering of an impressionthat an employer is engaged in surveillance of his employees' union activitiesis as bad as the surveillance itself," and clearly intimidatory and likewiseconstitutes interference with, restraint, and coercion, and thus such conductis violative of the Act.In view of the foregoing and upon the record as a whole the undersignedis convinced and finds that the Respondent by the conduct described aboveinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act, and is violative of Section 8(a) (1) thereof."SeeL.B.Hartz Stores, 71NLRB 848, at 860;Mellin-QuincyMfg. Co., Inc.,53NLRB 366.14 SeeJ.S.Abercrombie Company,83 NLRB 524;Differential Steel Car Company, 75NLRB 714;Linde Air Products Company, supra; Standard-Coosa-Thatcher Company, supra.11 See that section of this Report dealing with the discharge of Helen Wells,supra.1"SeeDavis Lumber Company,172 F. 2d 225 (C. A. 5)."SeeS.W. EvansiCSons,81 NLRB 161;Pittsburgh Steamship Company,69 NLRB1395, 1412. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Findings as regards Objection No. 3 to. the conduct of the election held inaccordance with the Board's Decision and Order-in Case No. 9-RC-403, heldJune 7, 1949In view of the undersigned's findings of fact and conclusions of law basedthereon, as set forth hereinabove, he is convinced and finds that the electionheld on June 7, 1949, should be set aside. It is abundantly clear from the recordthat the activities of the Respondent before the election were so flagrantlyviolative of the Act that it was utterly impossible for the employees to have afree and untrammelled choice in their selection of a bargaining representative.Hence, he recommends that the election held June 7, 1949, be set aside.18IV.THEEFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurringin connection with the operations of the Respondent describedin Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes,burdeningand obstructing commerce and the freeflow of commerce.v.THE REMEDYIt has been found that the Respondent has engaged in certain unfair laborpractices.The undersigned will, therefore, recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act and the Act as amended.Having found that the Respondent has discriminated against Helen Wellsin regard to her hire and tenure of employment, it is, therefore, recommendedthat the Respondent offer Helen Wells immediate and full reinstatement to herformer or substantially equivalent position without prejudice to her seniorityor other rights and privileges.It will be further recommended that the Respond-ent snake her whole for any loss of pay she may have suffered by reason of theRespondent's discrimination against her, by payment to her of a sum of moneyequal to that amount which she normally would have earned as wages duringthe period from the date of discharge to the date of offer of reinstatement, lessher net earnings,19 during said period.The unfair labor practices found represent an attempt to defeat concertedaction among its employees by the most serious form of violation of the rightsguaranteed in Section 7 of the Act and protected by Section 8 (a) (1) and (3)of the Act.This indicates not only a disposition to commit acts in the futurebut also a broader and basic attitude of opposition to the purposes of the Actwith the likelihood of resort to unfair labor practices of other character in thefuture.The preventive purpose of the Act will be thwarted unless the Board'sorder is coextensive with the threat.The undersigned will recommend, there-fore, that the Respondent cease and desist from in any manner infringing uponthe rights of employees guaranteed in Section 7 of the Act.20Upon the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following :See footnote No.8, supra.-10Crossett Lumber Company,8NLRB 440.20 The undersigned has also found above that the Respondent by its course of conductdescribed above interfered with, restrained,and coerced its employees in the exrcise of therights guaranteed them under Section 7 of the Act,and that by such conduct interfered withtheir right to a free and untrammelled choice in their selection of a bargaining representa- F.W. WOOLWORTH COMPANY315CONCLUSIONS OF LAw1.By discriminating in regard to the tenure of employment of Helen Wells,thereby discouraging employees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.2.By such discrimination, and by the commission of the other unfair laborpractices set forth hereinabove, in Section III, the Respondent interfered with,restrained, and coerced its employees in the rights guaranteed them in Section 7of the Act and thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record of the case, the undersigned recommends that F. W. WoolworthCompany, Store No. 1905, Cincinnati, Ohio, its officers,successors,and assigns,shall:1.Cease and desist from :(a) Interrogating its employees as to their affiliation with and activities onbehalf of the Union, and as to whether they would vote for the Union if giventhe opportunity for such a vote ; threatening said employees with reprisals, in-cluding loss of employment, because of their affiliation with, activity on behalfof, and voting in favor of the Union; promising said employees benefits if theywould refrain from joining, assisting, or voting for the Union ; statements indi-cating surveillance of said employees by Respondent, in regard to their affiliationwith and activity on behalf of the Union; statements that Respondent would notbargain with or sign a contract with the Union in any event; granting discountson merchandise to its employees before a Board-ordered election ;offering to re-fund to said employees the cost of their membership in the Union, if they wouldwithdraw such membership; and discharging employees for their membership inand activity on behalf of the Union;(b) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section S (a) (3) of the Act asguaranteed by Section 7 thereof.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole Helen Wells in the manner prescribed in the section hereinentitled"The remedy" ;(b) Post at its Store No. 1905, in Cincinnati, Ohio, copies of the notice attachedhereto maked Appendix D. Copies of such notice, to be supplied by theRegionaltive, at the election held June 7, 1949.However,under the provisions of Section 9 (c) (1)of the Act and Section 203.58 of the Board's Rules and Regulations he is of the opinionthat lie is prohibited thereby from making a recommendation in this regard,under thissection of his Intermediate Report,and those sections which follow hereinafter. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for the Ninth Region, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by Respondent to insure that said notice is notaltered, defaced, or covered by any other material ;(c) Notify the Regional Director for the Ninth Region in writing within twenty(20) days from the receipt of this Intermediate Report, what steps Respondenthas taken in compliance herewith.It is further recommended that, unless on or before twenty (20) days fromthe receipt of this Intermediate Report, Respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring it to do so.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules. and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-cluding rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs,, the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citations the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section .03.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 17th day of January 1950.JAMES A. SHAW,Trial Examiner.APPENDIX AFELLOW EMPLOYEES :In accordance with our tradition of having a sincere interest in our co-workers,I address these few remarks to you. I know they will be received in the spiritin which they are given.You may be given at some time a card inviting you to join the union.We have no quarrel with any union for we know that in some industrial plantsthey have gained what may seem to be benefits, but in a retail institution, theyhave no place.Every one who works regularly in our store for a six month period gets aweeks vacation (Summer). F.W. WOOLWORTH COMPANY317Every one who works one year gets two weeks summer vacation.Every one who works five years gets three weeks vacation, two weeks sum-mer vacation and one week winter vacation.Every one also receives a Christmas bonus after six months.We have a sick benefit plan at no cost to the employee.We have a pension plan at no cost to the employee.We have a 411/2 hour work week.We have a 51/2 day work week.We have a modern store well lighted, clean rest rooms, and rest periods inthe afternoons.We have paid. no dues and surrendered no rights or privileges to obtainthese benefits and conditions.We have constantly endeavored to provide working conditions equal to orbetter than those enjoyed in any other store anywhere, and we believe thisis evidenced by the high type individuals who are employed here.It is simple for a group of strangers to come to town making a lot of promisesand exaggerated statements.They don't tell you that they actually want controlof your job.If you join them you will be required to pay initiation fees, monthly dues, andassessments when they are levied.You may be ordered on picket duty in caseof a strike and attendance at meetings may be compulsory.You may becomesubject to the discipline of the local union officials and the international officials.No union has the power over your job unless you give it that power. You arefree to join a union or not to join, as you see fit.You cannot be compelled to join.During the past and at present it is your right and privilege to deal with us.We are confident that before you sign away any of the rights you now enjoyyou will seriously consider the effect such an act might have on you, your familyand your store.APPENDIX BFELLOW EMPLOYEES:The Cincinnati Retail Clerks Union held a meeting at 12 mid-night March 29th1949 in the Victory room of the Gibson Hotel. The meeting ended at about2 P. M. This was for the Dow Co. Employees. They were compelled to attendor else, they would be fined for not attending.Some of the employees undoubtly lived quite a .distance and did not get homeuntill around 3 A. M., and some had to be on the job at 8 A. M.The Retail Clerks Union has represented the Dow Employees for the pastfive or six years.The Union is trying to get the employees three weeks vacationaften ten years service.Our Employees have been getting three weeks vacationafter five years service.During the year 1948 our store paid out almost three hundred dollars in sickbenefits.You know the Dow employees work 48 hours and our store girls Work417/. hours per week, and our weekly work week is 51/2 days.We have a pension plan that is no cost to the employee and there is aChristmas.bonus for all employees after six months of service 50.00 Maximum.We have a modern store well lighted, good rest rooms and rest periods inthe afternoon.Don't forget that when the Vote is held, a secret one, no one will know howyou voted. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CG-O-49FELLOW EMPLOYEES :You are not so badly off without a union now,only work forty one and onehalf hours weekly,youhave sick benefits, and vacation with pay. Every onewho works six months gets a week's vacation,every one who works for a yeargets two weeks vacation, and every one who works five years gets three weeksvacation.After six months service every employee gets a Christmas bonus.You have a good clean store and rest rooms,you have a rest period everyafternoon.As an example of sick benefits,Mary Louise Franklin was paid her salary,her doctor bill and hospital bill, while she was off work for an appendectomy.We have always paid for holidays.The Company would not enter into a contract with any Union unless theUnion won the election,and I do not think the Union will win the election.Unions cause strikes, and that means less pay for employees.When thereisa strike no wages are paid to the strikers and very often loyal employeeswho would work are laid off due to the strike.For example look what happened to the employees in our New Albany store.The Union called a strike and they were out about six months without pay.They had to do picket duty. Some of them needed the money at home becausethey had children to support.At the end of the strike the New Albany employeesdid not gain anything,they got tired of striking and went back to work.I think that all employees should think seriously about voting for the union.As Americans you have the right to vote the way you see fit. The vote isconducted by the Labor Board and is secret.No one will be fired or hurt inany way no matter how they voted.APPENDIX DNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor'Relations Act, as amended,we hereby notify our employees that:WE wIuL NOT interrogate our employees concerning their union affiliationand activities;threaten to discharge our employees because of their unionaffiliation and activities;or promising our employees raises in pay or othereconomic benefits and better working conditions if they vote against RETAILCLERKS INTERNATIONAL ASSOCIATION,A. F. L.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named union or any other labororganization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrain from any andall of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL NOT engage in conjunction with any election contest held todesignate bargaining representatives of our employees,in any campaign forthe purpose of interfering with, restraining, or coercing our employees inthe exercise of their rights to select representatives of their own choosing. F.W. WOOLWORTH COMPANY319WE WILL immediately offer to Helen Wells, fullreinstatement to her formeror substantiallyequivalent position without prejudiceto any seniority orother rights and privileges previously enjoyed andmake her whole for anyloss of paysuffered asa result ofany discrimination.All our employeesare free to become or remain members ofthe above-named-union or anyotherlabor organization.We will notdiscriminate in regard tohire or tenureof employment or any term or conditionof employment againstany employeebecause of membershipin oractivity on behalfof any such labororganization.F.W. WOOLWORTH COMPANY,STORE 1905,CINCINNATI, OHIO,Employer.Dated--------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.